DETAILED CORRESPONDENCE
Status of Claims
Claim(s) 1, 4-5, 11, 14-15, and 21-26 is/are allowed in this office action.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

---Beginning of Amendment(s)---
 (Currently Amended) A vehicle comprising:
a set of one or more sensors configured to obtain data about objects surrounding the vehicle;
a steering system coupled to at least one wheel in a set of wheels;
one or more motors coupled to at least one wheel in the set of wheels;
a braking system coupled to at least one wheel in the set of wheels;
a memory storing a first trained model and a second trained model;
a set of one or more processing systems coupled to the memory and to the set of one or more sensors and to the steering system and to the braking system and to the one or more motors, 
the set of one or more processing systems to receive a first set of data from the set of one or more sensors, 
the set of one or more processing systems to process the first set of data using the first trained model to recognize one or more moving objects represented in the first set of data, the first trained model having been trained to recognize moving objects on or near roads, and 
the set of one or more processing systems to process the first set of data using the second trained model to recognize one or more stationary road obstacles represented in the first set of data, the second trained model having been trained to recognize stationary road obstacles on or near roads;
wherein the set of one or more processing systems provide at least one of assisted driving of the vehicle or autonomous driving of the vehicle based on the recognition of the one or more moving objects and the recognition of the one or more stationary road obstacles; and 
wherein assisted driving comprises one or more of: automatic lane changes; automatic collision avoidance; and automatic stopping;
wherein the set of one or more processing systems update data for a first map stored locally and persistently in memory in the vehicle, to include a representation of a recognized stationary road obstacle in the first map, and 
wherein the updated data stores the representation for use in future assisted driving or autonomous driving by the set of one or more processing systems;
wherein at least a subset of the one or more stationary road obstacles have known static sizes and known static shapes and known color patterns that are used to train the second trained model to recognize stationary road obstacles;
wherein the one or more moving objects comprise vehicles, motorcycles, bicycles and pedestrians and 
wherein the one or more stationary road obstacles include one or more of: (a) road signs blocking the road; (b) road barriers or blockades; (c) abandoned vehicles or vehicle parts; (d) pylons or traffic cones; (e) debris on road; (f) rocks or (g) logs;
wherein the set of one or more sensors comprise a combination of: (a) one or more LIDAR sensors; (b) one or more radar sensors; and (c) one or more camera sensors; and 
wherein the set of one or more sensors provide the first set of data to computer vision algorithms that are implemented at least in part with the second trained model to recognize the stationary road obstacles; and
wherein the first trained model and the second trained model are embodied in a single neural network that includes both of the first trained model and the second trained model.

Claims 22 and 23 are amended by inserting “non-transitory machine readable” inbetween “The” and “medium”.

(Currently Amended) A vehicle comprising:
a set of one or more sensors configured to obtain data about objects surrounding the vehicle;
a steering system coupled to at least one wheel in a set of wheels;
one or more motors coupled to at least one wheel in the set of wheels;
a braking system coupled to at least one wheel in the set of wheels;
a memory storing a first trained model and a second trained model;
a set of one or more processing systems coupled to the memory and to the set of one or more sensors and to the steering system and to the braking system and to the one or more motors, 
the set of one or more processing systems to receive a first set of data from the set of one or more sensors, 
the set of one or more processing systems to process the first set of data using the first trained model to recognize one or more moving objects represented in the first set of data, the first trained model having been trained to recognize moving objects on or near roads, and 
the set of one or more processing systems to process the first set of data using the second trained model to recognize one or more stationary road obstacles represented in the first set of data, the second trained model having been trained to recognize stationary road obstacles on or near roads;
wherein the set of one or more processing systems provide at least one of assisted driving of the vehicle or autonomous driving of the vehicle based on the recognition of the one or more moving objects and the recognition of the one or more stationary road obstacles; and 
wherein assisted driving comprises one or more of: automatic lane changes; automatic collision avoidance; and automatic stopping;
wherein the set of one or more processing systems update data for a first map stored locally and persistently in memory in the vehicle, to include a representation of a recognized stationary road obstacle in the first map, and 
wherein the updated data stores the representation for use in future assisted driving or autonomous driving by the set of one or more processing systems;
wherein at least a subset of the one or more stationary road obstacles have known static sizes and known static shapes and known color patterns that are used to train the second trained model to recognize stationary road obstacles;
wherein the one or more moving objects comprise vehicles, motorcycles, bicycles and pedestrians and 
wherein the one or more stationary road obstacles include one or more of: (a) road signs blocking the road; (b) road barriers or blockades; (c) abandoned vehicles or vehicle parts; (d) pylons or traffic cones; (e) debris on road; (f) rocks or (g) logs;
wherein the set of one or more sensors comprise a combination of: (a) one or more LIDAR sensors; (b) one or more radar sensors; and (c) one or more camera sensors; and 
wherein the set of one or more sensors provide the first set of data to computer vision algorithms that are implemented at least in part with the second trained model to recognize the stationary road obstacles; and
wherein the first trained model is embodied in a first neural network and the second trained model is embodied in a second neural network.

---End of Amendment(s)---
Reason for Allowance
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

Claim(s) 1, 4-5, 11, 14-15, and 21-26 is/are allowable over the prior art of record.  The following are statements of the subject matter disclosed by the prior art references used in the prior office action:
US 20170261982 A1 (“Otaki”) discloses an autonomous driving control system for a vehicle which is able to switch between manual driving and autonomous driving is provided with a driver condition sensor, acting part, and electronic control unit. The electronic control unit is provided with an autonomous driving control part, reliance calculating part for calculating an autonomous driving output reliance, vigilance calculating part for calculating a driver vigilance, and an action control part for controlling a strength of an action against a driver. In a region in which an operating point determined by the autonomous driving output reliance and driver vigilance can fall, a plurality of sub regions are defined by boundary lines extending so that the driver vigilance becomes higher as the autonomous driving output reliance becomes lower. The action control part controls the strength of the action against the driver to differ in accordance with the sub region in which the operating point falls.
US 20190187720 Al (“Fowe”) teaches an unknown moving object detection system that involves capturing a plurality of unknown object events indicating an unknown object detected by one or more computer vision systems. The approach also involves clustering the plurality of unknown object events into a plurality of clusters based on one or more clustering parameters. The approach further involves selecting at least one cluster of the plurality of clusters based on a selection criterion. The approach further involves determining at least one operating scenario for the one or more computer vision systems based on a combination of the one or more clustering parameters associated with the selected at least one cluster.
US 20100280751 Al (“Breed”) teaches an arrangement and method for managing information about the condition of travel lanes on which vehicles travel includes a sensor system arranged in each vehicle for obtaining information about the maintenance state of the travel lane, a communication system arranged in each vehicle and coupled to a respective sensor system for communicating the obtained information to a control station, and a transmission system arranged at or coupled to the control station for transmitting the obtained information to vehicles other than the one which provided the obtained information. A positioning system may be arranged on each vehicle to determine its position and the communication systems transmit the position of each vehicle along with the obtained information.
The Official Notice taught at least one street sign has a particular shape and color.

“If the examiner believes that the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims, the examiner may set forth such reasoning.” See MPEP § 1302.14 I and CFR 1.104(e).  The following is the examiner’s statement(s) regarding this application’s reason(s) for allowance: 

Regarding Claim(s) 1, 4-5, 11, 14-15, and 21-26, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious all the claimed limitations in the context of the invention as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday, 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess telephone number is (571) 272-9385.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN CHEUNG/
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax